Detailed Action
Summary
1. This office action is in response to the application filed on March 24, 2020. 
2. Claims 1-6 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. Drawing is objected to because of the following informalities:
Claim 1 is recites “a medium voltage circuit breaker or recloser, at least one electric pole, a movable contact and a fixed contact, and an electromagnetic actuator.” 
Claim 4 recites “capacitor or a battery”. However, none of the drawing shows the above element or device in a schematic drawing.
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on June 24, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claim 3 is objected to because of the following informalities: 

Claim 3 recites “the resistive losses” in line 7 and “the coil” in line 8, respectively. There are insufficient antecedent basis issue for these limitation.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takeuchi “20070222427”. 
In re to claim 1, Takeuchi discloses a method for operating a medium voltage circuit breaker or recloser (Figs. 1-10, 29-30,32 and 33 shows a vacuum valve 3 forming a vacuum circuit breaker contains and method of operation) comprising at least one electric pole (Figs. 1-3 vacuum valve 3 forming a vacuum circuit breaker contains switching contacts 5), each comprising a movable contact (moving contact 5b) and a fixed contact (stationary contact 5a), configured to be in a closed or an open position after switching operations of the medium voltage circuit breaker or recloser (Fig. 2 shows a  moving contact 5b and stationary contact 5a are configured to closed and 
In re to claim 2, Takeuchi discloses (Figs. 1-10, 29-30,32 and 33), wherein the actuator (electromagnetic operating mechanism 10) is driven so as to be steered with a controlled current such that a controller and a voltage source with pulse width modulation (PWM) is used (FIG. 29, current signal conversion means 126A fetches a pulse signal from the zero cross detection means 127 as a trigger signal, fetches a current value of the opening coil 121 from the current waveform detection means 122 and voltage signal conversion means 126B fetches a pulse signal from the zero cross detection means 127 as a trigger signal, see parag.0137-0138. Furthermore, Fig.32 shows information about a pulse width time period)  
In re to claim 4, Takeuchi discloses (Figs. 1-10, 29-30, 32 and 33), wherein the actuator is driven with a constant voltage (current flowing through the coils is supplied from a constant voltage source according to the equations (1) (2), see parag.0024 and a power supply voltage in system of carrying current through coils using a constant voltage power supply, see parag.0156).  
In re to claim 5, Takeuchi discloses (Figs. 1-10, 29-30, 32 and 33), wherein a position of the actuator (Fig. 2 shows an electromagnetic operating mechanism 10 operation change the position of the moving contact 5b) and of the medium voltage circuit breaker (Fig.2 shows a vacuum valve 3 forming a vacuum circuit breaker) or recloser is obtained from the current and the voltage values by determination of a speed or velocity of an actuator movement and then by numerical integration of the speed (See parag.0157)
In re to claim 6, Takeuchi discloses (Figs. 1-10, 29-30, 32 and 33), wherein the actuator (electromagnetic operating mechanism 10) is driven with the constant voltage by connecting the actuator to a charged capacitor (the closing capacitor 23 and the opening capacitor 24 of the drive power-supply unit 20 and an electric charge having been charged in the closing capacitor 23 is supplied to the closing coil 13. Then, the current flowing through the closing coil 13 causes the moving iron core 16 to drive axially to the left of FIG. 1, see parag.0018)
Allowable Subject Matter
9. Claim 3 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein in a first phase of the operation, an almost constant voltage in a first phase is applied such that the current increases to a desired value, and after that, in a second phase, the current is kept constant and the voltage is reduced to cover resistive losses of current in the actuator, and in a third phase, when a motion of the actuator takes place, the voltage is increased to compensate for a back electromagnetic force and to keep the current constant, and when an end position of the actuator is reached at an end of the third phase, the voltage is reduced again in a fourth phase and covers the resistive losses of the current in the coil.”
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/Examiner, Art Unit 2839